 1

 2

 3

 4                            IN THE UNITED STATES DISTRICT COURT
 5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                     SAN FRANCISCO DIVISION
 7    UNITED STATES OF AMERICA,                            Case No.: CR 18–00428 RS
 8                    Plaintiff,                           [PROPOSED] ORDER RE: ORD.
                                                           VACATING EVID. HEARING, SETTING
 9            v.                                           MATTER FOR CHANGE OF PLEA
10    ROBERT WILLIAMS,
11                    Defendant.                           Court:            Courtroom 3, 17th Floor

12

13          The above-entitled matter is currently scheduled for an evidentiary hearing on Tuesday,
14   May 28, 2019 at 9:30 a.m., on the defendant’s motion to suppress.
15          The defense hereby seeks permission to withdraw its motion to suppress, and asks that
16   the scheduled evidentiary hearing be vacated. The defense requests that the matter remain on
17   calendar on that date and time for change of plea. It is anticipated that Mr. Williams will be
18   entering a guilty plea to the charges in the current indictment, without a plea agreement.
19          The government has no objection to this request.
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

     ORD. VACATING EVID. HEARING, SETTING CHANGE OF PLEA
     WILLIAMS, CR 18–00428 RS
 1          Therefore, for good cause shown the evidentiary hearing now schedule for Tuesday, May
 2   28, 2019 at 9:30 a.m. is vacated. The matter shall remain on calendar on that date and time for
 3   change of plea. On May 28, 2019, the Court will confirm with Mr. Williams his intent to
 4   withdraw his suppression motion. Until such time, the suppression motion remains pending and
 5   time will therefore be excluded under the Speedy Trial Act.
 6             IT IS SO STIPULATED.
 7
                      May 12, 2019                         DAVID ANDERSON
 8                    Dated                                United States Attorney
                                                           Northern District of California
 9
10                                                                   /S
                                                           RODRIGUEZ, MICHAEL
11                                                         Assistant United States Attorney
12

13
                      May 12, 2019                         STEVEN G. KALAR
14                    Dated                                Federal Public Defender

15                                                                  /S
                                                           Northern District of California
16
17

18             IT IS SO ORDERED.
19
                  May 13, 2019
20                  Dated                                  RICHARD SEEBORG
21                                                         United States District Judge

22

23

24

25

26
27

28

     ORD. VACATING EVID. HEARING, SETTING CHANGE OF PLEA
     WILLIAMS, CR 18–00428 RS
                                                       2
